Citation Nr: 1541006	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A bilateral hearing loss was initially manifested many years after, and is not shown to be related to, the Veteran's service.

2.  The Veteran's tinnitus is related to his in-service noise exposure.

3.  The Veteran's migraine headaches were present prior to service and did not increase in severity therein.

4.  The Veteran is not shown to have hemorrhoids.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Service connection for migraine headaches is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2015).

4.  Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated November 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  He was provided examinations regarding his claims for service connection for hearing loss, tinnitus and headaches.  VA did not provide an examination regarding the Veteran's claim for service connection for hemorrhoids.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish the Veteran has hemorrhoids.  As discussed in greater detail below, the Board finds that the underlying lay testimony regarding the existence of hemorrhoids is not credible, and thus remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A March 1966 service entrance examination includes a report of medical history which shows the Veteran reported frequent or severe headaches.  It was noted under the physician's summary heading "NCD-no sequelae" that his headaches were associated with nausea and vomiting and scotomas.  It was indicated he had not had any in the previous three months.  A neurological evaluation was normal on the entrance examination in March 1966.  As such, the presumption of soundness does not apply in this case with respect to headaches.  See 38 U.S.C.A. § 1111 (presumption of soundness attaches except as to defects noted at entry).   

In a July 2015 written statement, the appellant's representative contends that the Veteran was accepted as sound at entrance despite the notation that he experienced headaches because no neurological defects were noted and the examiner did not find the Veteran disqualified for service.  The Board finds that, even if headaches had not been diagnosed, or "noted," in the entrance examination, and the presumption did attach, there is clear and unmistakable evidence that the condition preexisted service.  Not only did the appellant report a history of suffering from frequent or severe headaches with nausea and vomiting and scotomas on his entrance examination report but, while seeking treatment in December 1967 during service, the appellant reported a long history of migraine headaches, and on his February 1969 report of medical history in connection with his separation from service it was noted "migraine headache-adolescence-none recently."  Thus, the evidence of record rebuts the presumption of soundness.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (presumption of soundness rebutted where appellant admitted during clinical evaluations a preservice history of psychiatric problems). 

An audiogram at service entrance showed that the hearing threshold levels in decibels in the right ear were -10 (5),-10 (0), 5 (15), -10 (0) and -10 (-5) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0 (15), -5 (5), 5 (15), -5 (5), and -5 (0).  Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.  

The service treatment records show the Veteran reported headaches and diplopia in December 1967.  A long history of migraine headaches was noted.  It was reported the headaches were frequently accompanied by nausea and vomiting.  The physician's summary on the February 1969 report of medical history shows the Veteran had had migraine headaches during adolescence, but not recently.  It was indicated he had distorted vision with the headaches.  The ears, anus and rectum and neurological evaluations on the separation examination in February 1969 were normal.  An audiogram revealed the hearing threshold levels in decibels in the right ear were 0, 0, 5 and 0 at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0, 0, 5 and 10.  

Service personnel records show the Veteran was a team leader and ground surveillance radar crewman.  He was awarded the Combat Infantryman Badge. 

On May 2010 VA psychiatric examination, the Veteran reported he had hearing loss and ringing in his ears due to explosions in service.

A VA audiometric examination was conducted in May 2010.  The Veteran reported noise exposure from artillery for one year in Vietnam.  He said he had worked in construction for six months and had recreational noise exposure from lawn equipment, firearms, power tools and as a spectator at stock car races.  He also reported tinnitus due to an incident with artillery in Vietnam.  Following testing, the diagnosis was bilateral sensorineural hearing loss.  The examiner concluded it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of service.  She commented that the entry audiogram showed normal hearing in each ear, and no other audiograms were found in the service treatment records.  Thus, a hearing loss at separation could not be ruled out. 

In July 2010, the audiologist provided an additional opinion.  She noted that the slight threshold variations between the audiograms at entry and separation are normal variations and not due to worsening related to service circumstances.  She added it is commonly accepted that variations of pure tone responses do not always reflect changes in hearing, and they can be consistent with human's auditory inability to maintain a loudness reference, patient attentional factors and equipment issues.  Thus, minimal pure tone differences when comparing entry and exit hearing tests do not always reflect hearing loss.

The audiologist was again requested to provide a clarifying opinion in September 2009.  She concluded it was less like likely as not that hearing loss was caused by or a result of service.  She noted that the entry and exit audiograms showed no significant changes in thresholds, and did not support any hearing loss.  She stated that studies to not support delayed onset hearing loss due to noise exposure, and the Veteran had extensive post service occupational and recreational noise exposure.  The audiologist also commented that while tinnitus was not mentioned in the service treatment records, since the Veteran was in combat in Vietnam, it was at least as likely as not that tinnitus could be related to service.  

A VA neurological examination was conducted in October 2010.  The Veteran reported his migraines started in 1968.  He stated he had migraines two to three times a month.  He claimed his headaches had become progressively worse since their onset.  The diagnosis was migraine headaches.  The examiner reviewed and summarized the service treatment records.  She noted that migraine headaches were not on the active problem list on the Veteran's VA medical records.  She concluded that migraines were not caused by or the result of service.  She related that the Veteran's migraines started prior to service and there was only one instance in service of the Veteran being seen for migraines.  This would be considered a flare-up of a preexisting condition, and that such temporary or intermittent flare-ups of a preexisting condition are not considered sufficient to be aggravated by service.  She observed there was no documentation the Veteran continued to seek treatment for migraines after service, so frequency could not be determined prior and after service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

      Hearing loss and tinnitus

Certain chronic diseases (among them sensorineural hearing loss and tinnitus as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for sensorineural hearing loss and an organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In light of the fact the Veteran received the Combat Infantryman Badge, the Board concedes he was subjected to acoustic trauma during service.  The fact remains, however, that the service treatment records are negative for complaints or findings pertaining to hearing loss.  The audiogram on the separation examination demonstrated the Veteran's hearing was normal.  While the Veteran asserts his bilateral hearing loss is attributable to noise exposure in service, the only medical opinion of record is to the contrary.  A bilateral hearing loss was first manifested more than 40 years following service.  Based on the findings of the May 2010 VA examination, the examiner provided opinions regarding the etiology of the Veteran's hearing loss.  She noted in July 2010 that any variations between the audiograms on the entrance and separation examinations (if present) did not establish any change in hearing during service.  She specifically opined in September 2010 that the Veteran's hearing loss was not related to service, noting there is no basis for relating a hearing loss to noise exposure many years earlier.  

The Veteran has not submitted any medical evidence demonstrating that bilateral hearing loss, which was manifested decades after service, is related to service.  The Veteran's assertions that his bilateral hearing loss is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a bilateral hearing loss falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral hearing loss became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

With respect to the Veteran's claim for service connection for tinnitus, the Board acknowledges the service treatment records show no such complaints.  As noted above, the Veteran was exposed to acoustic trauma in service.  In September 2010, the VA audiologist opined that it was at least as likely as not that the Veteran's tinnitus could be related to such noise exposure.  In light of the Veteran's assertion on VA examination in May 2010 that his tinnitus began in service (and this is a matter capable of lay observation), and in view of his documented noise exposure in service, resolving reasonable doubt in his favor, the Board concludes that service connection for tinnitus is warranted.  

	Migraine headaches 

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

As explained above, the Veteran's headaches preexisted service.  For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  See Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Since headaches associated with nausea and vomiting and scotomas were noted on his service entrance examination, the presumption of soundness at entrance does not attach in this case.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Therefore, for service connection to be established, there must be evidence of aggravation of a preexisting disability as a result of military service.  However, the Veteran's service treatment records do not reflect that the Veteran's preexisting headaches chronically increased in severity during service.  

To support a finding of aggravation, the evidence must establish that the underlying pathology increased in severity during service.  The occurrence of symptoms, in the absence of an increase in the underlying pathology, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  As noted above, the service treatment records show the Veteran was seen on one occasion during service for headaches.  The Veteran again reported a history of headaches on the separation examination in February 1969, but indicated he had not had any recently.  

The VA examiner considered the single in-service treatment for headaches and concluded, in essence, that it was a temporary flare-up and did not represent any increase in the underlying pathology of the Veteran's preexisting headaches.  The Veteran did not report any post-service treatment for headaches when he submitted his claim in 2008.  The Board notes that the Veteran reported on the October 2010 VA examination that his headaches began during service.  The Veteran's statements that his headaches began in service are not credible as they are contradicted by the contemporaneous medical evidence.  Several notations in the service treatment records, including his entrance examination, demonstrate that his headaches were present prior to service.  

The Board finds the examiner's opinion is of greater probative value than the Veteran's statements regarding the onset of his headaches.  The evidence establishes that the Veteran's headaches were present prior to service, and did not increase in severity during service.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for migraine headaches.  

	Hemorrhoids 

The service treatment records are silent regarding complaints or findings pertaining to hemorrhoids.  In fact, the Veteran has not provided any competent medical evidence demonstrating he had hemorrhoids at any time following service.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for hemorrhoids must be denied.



ORDER

Service connection for bilateral hearing loss, migraine headaches and hemorrhoids is denied.

Service connection for tinnitus is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


